DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J.FEIGIN on 1/21/2022.
The application has been amended as follows: 
1. (Previously Presented) A speaker cone, comprising:
a body including a conical cross-section having a first end including a base, a second end including a vertex, said first end opposite said second end, an interior side, and an exterior side, said interior side opposite said exterior side, said body tapering in circumference from said first end toward said second end, said body rigid in a radial direction and alternating soft and hard in a circumferential direction;
a first plurality of concentric circular regions formed of a soft material and a second plurality of concentric circular regions formed of a rigid material, said concentric circular regions of said first and second plurality of concentric circular regions alternating in arrangement along said body from said first end to said second end such 
a circumferential groove disposed within each of said plurality of concentric circles, said circumferential grooves including a rigid material;
wherein said concentric circles of said first and second plurality of concentric circular regions substantially form a cone which extends from a base towards a vertex.

2. (Cancelled) 

3. (Previously Presented) The speaker cone of claim 1, wherein a concentric circle circular region of said first plurality of concentric circular regions formed of soft material has a portion thereof which extends into one of said circumferential grooves within a concentric circular region of said second plurality of concentric circular regions formed of rigid material.

4. (Previously Presented) The speaker cone of claim 3, wherein said second plurality of concentric circular regions formed of rigid material substantially line said interior side of said cone. 

5. (Previously Presented) The speaker cone of claim 4, the second plurality of concentric circular regions formed of rigid material include spokes that extend from said base towards said vertex of said body of said speaker cone, said spokes extending 

6. (Previously Presented) The speaker cone of claim 5, wherein said spokes are on said exterior side of said body and substantially all of said soft material of said first plurality of concentric circles is on said exterior side of said body.

7. (Previously Presented) The speaker cone of claim 6, wherein said rigid material is harder than said soft material by a factor of at least 1 billion.

8. (Original) The speaker cone of claim 7, wherein said soft material is meta material silicone.

9. (Previously Presented) The speaker cone of claim 8, wherein said soft material comprises at least 60% of material of said first and second plurality of said concentric circular regions of said speaker cone. 

10-16. (Cancelled)

17. (Previously Presented) The speaker cone of claim 1, wherein said first plurality of concentric circular regions formed of a soft material and said second plurality of concentric circular regions formed of a rigid material include substantially the same width.

18. (Previously Presented) The speaker cone of claim 1, wherein said soft material of said first plurality of concentric circular regions includes an elastic modulus of 1.3x104 and density of 500 Kg/m3 and said rigid material of said second plurality of concentric circular regions includes an elastic modulus of 574x1010 and a density of 1550 Kg/m3. 

19. (Cancelled) (

20. (Cancelled) (

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUASSI A GANMAVO/           Examiner, Art Unit 2651                                                                                                                                                                                             
/MATTHEW A EASON/           Primary Examiner, Art Unit 2651